Broyles, C. J.
1. The majority of this court hold that the trial court erred in overruling the motion for a mistrial, based upon alleged prejudicial remarks and conduct of the judge and of the solicitor of the city court of Richmond county. It is the opinion of the writer that, under all the particular facts.of the case (including the fact that the motion for a mistrial was not made until the day following the remarks and acts complained of), it has not been shown that the trial judge abused his discretion in denying the motion.
*459Decided May 14, 1930.
W. D. Irvin, Pierce Brothers, for plaintiff in error.
W. Inman Curry, solicitor, contra.
2. The excerpt from the charge of the court, complained of, when considered in the light of the charge as a whole, was not error.

Judgment reversed.


Luke and Bloodioorth, JJ., concur. Broyles, C. J., dissents.